 

Exhibit 10.1



VOTING AGREEMENT

This VOTING AGREEMENT, dated as of June 6, 2019 (this “Agreement”), is by and
between Columbia Financial, Inc., a Delaware corporation (“Parent”), and the
undersigned shareholder (the “Shareholder”) of Stewardship Financial
Corporation, a New Jersey corporation (the “Company”) and the Company.
Capitalized terms used herein and not defined shall have the meanings specified
in the Merger Agreement (as defined below).

WHEREAS, concurrently with the execution of this Agreement, the Company, Parent
and Broadway Acquisition Corp., a New Jersey corporation and wholly-owned
subsidiary of Parent (“Merger Sub”), are entering into an Agreement and Plan of
Merger (the “Merger Agreement”) pursuant to which, among other transactions, (i)
Merger Sub will merge with and into the Company on the terms and conditions set
forth therein, with the Company surviving such merger as a wholly-owned
subsidiary of Parent (the “First-Step Merger”) and (ii) immediately thereafter,
the Company will merge with and into Parent, with Parent being the surviving
corporation (“Second-Step Merger”, and together with the First-Step Merger, the
“Integrated Mergers” or the “Merger”) and, in connection therewith, each share
of the common stock, par value $0.01 per share, of the Company (“Company Common
Stock”) issued and outstanding immediately prior to the Effective Time will,
without any further action on the part of the holder thereof, be automatically
converted into the right to receive the Merger Consideration as set forth in the
Merger Agreement, subject to the terms and conditions set forth therein;

WHEREAS, as of the date hereof, the Shareholder is the record owner or, in the
case of shares held in “street name”, the ultimate owner (the “Owner”), of, has
the sole right to dispose of and has the sole right to vote, the number of
shares of Company Common Stock set forth below the Shareholder’s signature on
the signature page hereto (such Company Common Stock, together with any other
capital stock of the Company acquired by the Shareholder after the execution of
this Agreement and over which the Shareholder exercises the sole right of
disposition and voting, whether acquired directly or indirectly, upon the
exercise of options, conversion of convertible securities or otherwise, and any
other securities issued by the Company that are entitled to vote on the approval
the Merger Agreement held or acquired by the Shareholder (whether acquired
heretofore or hereafter), being collectively referred to herein as the
“Shares”);

WHEREAS, obtaining the Required Stewardship Shareholder Vote is a condition to
the consummation of the transactions contemplated by the Merger Agreement; and

WHEREAS, as a condition and an inducement to Parent’s willingness to enter into
the Merger Agreement and incur the obligations set forth therein, Parent has
required that the Shareholder enter into this Agreement.

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

 

Section 1.                Agreement to Vote; Restrictions on Voting and
Dispositions.

(a)            Agreement to Vote Company Common Stock. The Shareholder hereby
irrevocably and unconditionally agrees that from the date hereof until the
Expiration Time (as defined below), at any meeting (whether annual or special
and each adjourned or postponed meeting) of the Company’s shareholders, however
called, the Shareholder will (x) appear at such meeting or otherwise cause all
of the Shareholder’s Shares to be counted as present thereat for purposes of
establishing a quorum and (y) vote or cause to be voted all of such Shares, (1)
in favor of the approval of the Merger Agreement, the Merger and the other
transactions contemplated by the Merger Agreement, (2) against any Acquisition
Proposal, without regard to any recommendation to the shareholders of the
Company by the Board of Directors of the Company concerning such Acquisition
Proposal, and without regard to the terms of such Acquisition Proposal, or other
proposal made in opposition to or that is otherwise in competition or
inconsistent with the transactions contemplated by the Merger Agreement,
(3) against any agreement, amendment of any agreement (including the Company’s
certificate of incorporation and bylaws), or any other action that is intended
or would reasonably be expected to prevent, impede, or interfere with, delay,
postpone, or discourage the transactions contemplated by the Merger Agreement
and (4) against any action, agreement, transaction or proposal that would
reasonably be expected to result in a breach of any representation, warranty,
covenant, agreement or other obligation of the Company in the Merger Agreement.

(b)            Restrictions on Transfers. The Shareholder hereby agrees that,
from the date hereof until the earlier of the receipt of the Required
Stewardship Shareholder Vote or the Expiration Time, the Shareholder shall not,
and shall not enter into any agreement, arrangement or understanding to,
directly or indirectly, sell, offer to sell, give, pledge, grant a security
interest in, encumber, assign, grant any option for the sale of or otherwise
transfer or dispose of (each, a “Transfer”) any Shares (i) other than in
connection with bona fide estate planning purposes to his or her affiliates (as
defined in the Merger Agreement) or immediate family members; provided that as a
condition to such Transfer, such affiliate or immediate family member, as
applicable, shall be required to execute an agreement that is identical in form
and substance to this Agreement; provided, further, that the Shareholder shall
remain jointly and severally liable for the breaches by any of his or her
affiliates or immediate family members of the terms of such identical agreement,
(ii) except in connection with the withholding or sale of the minimum number of
shares necessary to satisfy withholding taxes triggered by the vesting of
outstanding restricted stock awards; or (iii) by will or operation of law, in
which case this Agreement shall bind the transferee. Any Transfer in violation
of this Section 1(b) shall be null and void. The Shareholder further agrees to
authorize and request the Company to notify the Company’s transfer agent that
there is a stop transfer order with respect to all of the Shares owned by the
Shareholder.

(c)            Transfer of Voting Rights. The Shareholder hereby agrees that the
Shareholder shall not deposit any Shares in a voting trust, grant any proxy or
power of attorney or enter into any voting agreement or similar agreement,
arrangement or understanding in contravention of the obligations of the
Shareholder under this Agreement with respect to any of the Shares.

2

 



(d)            Acquired Shares. Any Shares or other voting securities of the
Company with respect to which ownership and the sole rights of disposition and
voting are acquired by the Shareholder, including, without limitation, by
purchase, as a result of a stock dividend, stock split, recapitalization,
combination, reclassification, exchange or change of such Shares or upon
exercise or conversion of any securities of the Company, if any, after the date
hereof shall automatically become subject to the terms of this Agreement.

(e)            No Inconsistent Agreements. The Shareholder hereby agrees that he
or she shall not enter into any agreement, arrangement or understanding with any
person prior to the termination of this Agreement, directly or indirectly, to
vote, grant a proxy or power of attorney or give instructions with respect to
the voting of the Shareholder’s Shares in any manner which is inconsistent with
this Agreement.

Section 2.               Representations, Warranties and Covenants of the
Shareholder.

(a)            Representations and Warranties. The Shareholder represents and
warrants to Parent as follows:

  (i)              Capacity; Consents. The Shareholder is an individual and has
all requisite capacity, power and authority to enter into and perform his or her
obligations under this Agreement. No filing with, and no permit, authorization,
consent or approval of, a Governmental Entity is necessary on the part of the
Shareholder for the execution, delivery and performance of this Agreement by the
Shareholder or the consummation by the Shareholder of the transactions
contemplated hereby.

  (ii)             Due Execution. This Agreement has been duly executed and
delivered by the Shareholder.

  (iii)            Binding Agreement. Assuming the due authorization, execution
and delivery of this Agreement by Parent, this Agreement constitutes the valid
and binding agreement of the Shareholder, enforceable against the Shareholder in
accordance with its terms (except in all cases as such enforceability may be
limited by the Remedies Exception).

  (iv)            Non-Contravention. The execution and delivery of this
Agreement by the Shareholder does not, and the performance by the Shareholder of
his or her obligations hereunder and the consummation by the Shareholder of the
transactions contemplated hereby will not, violate or conflict with, or
constitute a default under, any agreement, instrument, contract or other
obligation or any order, arbitration award, judgment or decree to which the
Shareholder is a party or by which the Shareholder or his or her property or
assets is bound, or any statute, rule or regulation to which the Shareholder or
his or her property or assets is subject. Except as contemplated by this
Agreement, neither the Shareholder nor any of his or her affiliates (1) has
entered into any voting agreement or voting trust with respect to any Shares or
entered into any other contract relating to the voting, transfer or disposition
of the Shares or (2) has appointed or granted a proxy or power of attorney with
respect to any Shares.

  (v)             Ownership of Shares. Except for restrictions in favor of
Parent pursuant to this Agreement, the Shareholder beneficially owns all of the
Shareholder’s Shares free and clear of any proxy or voting restriction, and has
sole voting power and sole power of disposition with respect to such Shares with
no restrictions on the Shareholder’s rights of voting or disposition pertaining
thereto, and no person other than the Shareholder has any right to direct or
approve the voting or disposition of any of the Shareholder’s Shares. As of the
date hereof, the number of the Shareholder’s Shares is set forth below the
Shareholder’s signature on the signature page hereto.

3

 



  (vi)            Legal Actions. There is no action, suit, investigation,
complaint or other proceeding pending against the Shareholder or, to the
knowledge of the Shareholder, any other person or, to the knowledge of the
Shareholder, threatened against the Shareholder or any other person that
restricts or prohibits (or, if successful, would restrict or prohibit) the
exercise by Parent of its rights under this Agreement or the performance by any
party of its obligations under this Agreement.

(b)            Covenants. From the date hereof until the Expiration Time:

  (i)              The Shareholder agrees not to take any action that would make
any representation or warranty of the Shareholder contained herein untrue or
incorrect or have the effect of preventing, impeding, delaying, interfering with
or adversely affecting the performance by the Shareholder of his or her
obligations under this Agreement.

  (ii)             The Shareholder hereby agrees to promptly notify Parent of
the number of shares of Company Common Stock acquired by the Shareholder and
over which the Shareholder exercises sole rights of disposition and voting, if
any, after the date hereof. Any such shares shall be subject to the terms of
this Agreement as though owned by the Shareholder on the date hereof and shall
be deemed “Shares” for all purposes hereof.

  (iii)            The Shareholder hereby authorizes Parent and the Company to
publish and disclose in any announcement or disclosure required by applicable
law and any proxy statement or prospectus filed in connection with the
transactions contemplated by the Merger Agreement the Shareholder’s identity and
ownership of the Shares and the nature of the Shareholder’s obligation under
this Agreement.

Section 3.               Further Assurances. From time to time, at the request
of Parent and without further consideration, the Shareholder shall execute and
deliver such additional documents and take all such further action as may be
necessary to consummate and make effective the transactions contemplated by this
Agreement.

Section 4.                Capacity.

(a)            The Shareholder does not make any agreement or understanding
herein as an officer or a director of the Company. The Shareholder signs this
Agreement solely in the Shareholder’s capacity as an Owner of the Shares, and
nothing herein shall limit or affect any actions taken in the Shareholder’s
capacity as an officer or a director of the Company, including complying with or
exercising such Shareholder’s fiduciary duties as a member of the Board of
Directors of the Company.

(b)            The term “Shares” shall not include any securities beneficially
owned by the Shareholder as a trustee or fiduciary, and this Agreement is not in
any way intended to affect the exercise by the Shareholder of his or her
fiduciary responsibility in respect of any such securities.

4

 



Section 5.               Termination. Other than this Section 5 and Section 6,
which shall survive any termination of this Agreement, this Agreement will
terminate upon the earlier of (a) the Effective Time, as defined in Merger
Agreement, (b) the date of termination of the Merger Agreement in accordance
with its terms or (c) the effectiveness of a written agreement executed by the
parties hereto to terminate this Agreement (the earliest of such times, the
“Expiration Time”); provided that no such termination shall relieve any party
hereto from any liability for any breach of this Agreement occurring prior to
such termination.

Section 6.                Miscellaneous.

(a)            Expenses. All expenses incurred in connection with this Agreement
and the transactions contemplated by this Agreement shall be paid by the party
incurring such expenses.

(b)            Notices. Any notice required to be given hereunder shall be
sufficient if in writing, and sent by email or facsimile transmission (with
confirmation), by reliable overnight delivery service (with proof of service),
hand delivery or certified or registered mail (return receipt requested and
first-class postage prepaid), addressed as follows:

  (i)              If to Parent, to:



Attention:Thomas J. Kemly

President and Chief Executive Officer

Telephone:(201) 794-5636

E-mail:tkemly@columbiabankonline.com

  with a copy (which shall not constitute notice) to:

Attention:Christina M. Gattuso, Esq.

Kilpatrick Townsend & Stockton LLP

Telephone:(202) 508-5884

Fax:(202) 204-5611

E-mail:cgattuso@kilpatricktownsend.com

  (ii)               If to the Shareholder, to the address of the Shareholder
set forth below the Shareholder’s signature on the signature pages hereto; and

  (iii)             If to the Company, to:

Attention:Paul Van Ostenbridge

President and Chief Executive Officer

Telephone:(201) 444-7100

E-mail:pvanostenbridge@asbnow.com

5

 

  with a copy (which shall not constitute notice) to:

Attention:Michael Horn, Esq.

McCarter & English LLP

Telephone:(973) 639-2029

Fax:(973) 297-3817

E-mail:mhorn@mccarter.com      and 





 

Attention:Michele Vaillant, Esq.

McCarter & English LLP

Telephone:(973) 639-2011

Fax:(973) 297-3826

E-mail:mvaillant@mccarter.com

(c)            Amendments, Waivers, Etc. This Agreement may not be amended,
changed, supplemented, waived or otherwise modified or terminated except by an
instrument in writing signed by each of the parties hereto.

(d)            Successors and Assigns. No party hereto may assign any of its
rights or delegate any of its obligations under this Agreement without the prior
written consent of the other party hereto, except Parent may, without the
consent of the Shareholder or the Company, assign any of Parent’s rights and
delegate any of Parent’s obligations under this Agreement to any affiliate of
Parent. Subject to the preceding sentence, this Agreement shall be binding upon
and shall inure to the benefit of and be enforceable by the parties and their
respective successors and assigns, including without limitation any corporate
successor by merger or otherwise. Notwithstanding any Transfer of shares of
Company Common Stock consistent with this Agreement, the transferor shall remain
liable for the performance of all obligations of transferor under this
Agreement.

(e)            Third Party Beneficiaries. Nothing expressed or referred to in
this Agreement will be construed to give any person, other than the parties to
this Agreement and their respective successors and permitted assigns, any legal
or equitable right, remedy or claim under or with respect to this Agreement or
any provision of this Agreement.

(f)             No Partnership, Agency, or Joint Venture. This Agreement is
intended to create, and creates, a contractual relationship and is not intended
to create, and does not create, any agency, partnership, “group” (as such term
is used in Section 13(d) of the Exchange Act), joint venture or any like
relationship between the parties hereto.

(g)            Entire Agreement. This Agreement embodies the entire agreement
and understanding among the parties hereto relating to the subject matter hereof
and supersedes all prior agreements and understandings relating to such subject
matter.

(h)            Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule or law, or public
policy, all other terms and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party hereto. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner to
the end that the transactions contemplated hereby are fulfilled to the extent
possible.

6

 



(i)             Specific Performance; Remedies Cumulative. The parties hereto
acknowledge that money damages are not an adequate remedy for breaches of this
Agreement, that any breach of this Agreement would cause irreparable harm to the
non-breaching party and that any party, in addition to any other rights and
remedies which the parties may have hereunder or at law or in equity, may, in
its sole discretion, apply to a court of competent jurisdiction for specific
performance or injunction or such other relief as such court may deem just and
proper in order to enforce this Agreement or prevent any violation hereof and,
to the extent permitted by applicable law, each party waives any objection to
the imposition of such relief. All rights, powers and remedies provided under
this Agreement or otherwise available in respect hereof at law or in equity
shall be cumulative and not alternative, and the exercise or beginning of the
exercise of any such right, power or remedy by any party shall not preclude the
simultaneous or later exercise of any other such rights, powers or remedies by
such party.

(j)             No Waiver. The failure of any party hereto to exercise any
right, power or remedy provided under this Agreement or otherwise available in
respect hereof at law or in equity, or to insist upon compliance by any other
party hereto with its obligations hereunder, and any custom or practice of the
parties at variance with the terms hereof, shall not constitute a waiver by such
party of its right to exercise any such or other right, power or remedy or to
demand such compliance.

(k)            Governing Law. This Agreement and all disputes or controversies
arising out of or relating to this Agreement or the transactions contemplated
hereby shall be governed by, and construed in accordance with, the internal laws
of the State of Delaware, without regard to any applicable conflicts of law
principles (except that matters relating to the Shareholder’s fiduciary duties
as a member of the Board of the Directors of the Company shall be subject to the
laws of the State of New Jersey).

(l)             Submission to Jurisdiction. The parties hereto agree that any
suit, action or proceeding brought by either party to enforce any provision of,
or based on any matter arising out of or in connection with, this Agreement or
the transactions contemplated hereby shall be brought in any federal or state
court located in the State of Delaware. Each of the parties hereto submits to
the jurisdiction of any such court in any suit, action or proceeding seeking to
enforce any provision of, or based on any matter arising out of, or in
connection with, this Agreement or the transactions contemplated hereby, and
hereby irrevocably waives the benefit of jurisdiction derived from present or
future domicile or otherwise in such action or proceeding. Each party hereto
irrevocably waives, to the fullest extent permitted by law, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in any such court or that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.

7

 



(m)           Waiver of Jury Trial. EACH PARTY HERETO ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH PARTY HEREBY KNOWINGLY,
INTENTIONALLY AND VOLUNTARILY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION, DIRECTLY OR
INDIRECTLY, ARISING OUT OF, OR RELATING TO, THIS AGREEMENT, OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A)
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) EACH PARTY UNDERSTANDS AND
HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER AND (C) EACH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS Section.

(n)            Drafting and Representation. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. No provision of this
Agreement will be interpreted for or against any party because that party or its
legal representative drafted the provision.

(o)            Name, Captions, Gender. Section headings of this Agreement are
for reference purposes only and are to be given no effect in the construction or
interpretation of this Agreement. Whenever the context may require, any pronoun
used herein shall include the corresponding masculine, feminine or neuter forms.

(p)            Counterparts. This Agreement may be executed by facsimile or
other electronic means and in any number of counterparts, each of which shall be
deemed to be an original, but all of which together shall constitute one
instrument. Each counterpart may consist of a number of copies each signed by
less than all, but together signed by all, the parties hereto.

[Signature Pages Follow]

8

 



IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date and year first written above.

        COLUMBIA FINANCIAL, INC.         By:      Name: Thomas J. Kemly    
Title:   President and Chief Executive Officer         STEWARDSHIP FINANCIAL
CORPORATION         By:     Name: Paul Van Ostenbridge     Title:   President
and Chief Executive Officer



[Signature Page to Voting Agreement]

 

 



IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date and year first written above.

        SHAREHOLDER               Signature                 Print name          
Number of Shares of Company Common   Stock:           Address:                
Facsimile:           Email:  

 

[Signature Page to Voting Agreement]

 